Citation Nr: 0902319	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  97-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gunshot wound of the 
right (dominant) shoulder, muscle group (MG) III and V, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  He served as an Infantryman in the Republic 
of Vietnam for approximately four months.  His awards and 
decorations include a Purple Heart and a Combat Infantry 
Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued a 20 percent rating for the 
disability at issue.  The veteran presented video-conference 
hearing testimony before the undersigned Veterans Law Judge 
in July 2005.  

The Board denied the veteran's claim in October 2005, but 
this decision was vacated by the United States Court of 
Appeals for Veterans Claims (Court) in May 2006.  Since then, 
the Board remanded the case for additional development in 
January 2007.  


FINDINGS OF FACT

1.  The veteran sustained a gouging gunshot wound by a single 
bullet to the right shoulder in service, requiring 
hospitalization for debridement and grafting.  It affected 
the right deltoid and the right biceps.

2.  There is no more than moderate impairment of MG III.

3.  There is no more than slight impairment of MG V.

4.  The veteran has a tender scar.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the right shoulder, MG 
III and V, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5303, 
5305 (1996, 2008).

2.  The criteria for a separate 10 percent rating, and not 
higher, for a scar of the right shoulder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7804 
(1996, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The notice requirements were not in effect at the time of the 
July 1997 rating decision on appeal.  The Court acknowledged 
in Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received in this case.  

Here, a July 2004 letter described evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence (including lay statements and 
medical evidence) might be helpful in establishing his 
claim.  

Even though the veteran was not specifically told of the 
diagnostic codes under which his disability is rated, these 
diagnostic codes contain criteria that would be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability, i.e., moderate, moderately severe, etc.  
Regardless, any error in VCAA notification is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The particular rating criteria used in 
evaluating gunshot wounds were provided to the veteran in the 
rating decisions, statement of the case, and supplemental 
statements of the case, except for portions of 
38 C.F.R. § 4.55 (1996).  The veteran's representative 
acknowledged familiarity with 38 C.F.R. § 4.55 and the 
relevant diagnostic codes in May 2006.  Therefore, actual 
knowledge has been demonstrated.

And even though the veteran was not specifically told that 
evidence was needed of the impact of his disability on daily 
life and employment, during hearings and VA examinations, he 
was asked about those effects and he gave pertinent 
information.  Thus, notwithstanding the lack of notice, the 
veteran provided the required evidence.  The veteran thus had 
a meaningful opportunity to participate in the adjudication 
process, so the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claim was readjudicated in a September 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records, examined the veteran in 1997, 1998, 2002, 2004, and 
2008, and obtained testimony from the veteran in March 1998 
and July 2005.  VA has satisfied its assistance duties.




Increased Rating, GSW, Right Shoulder, MG III and V

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, staged ratings may be assigned if the severity 
of the disability changes during the relevant rating period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant. 38 C.F.R. § 4.3 (2008).

Evidence relevant to the severity of the veteran's residuals 
of a gunshot wound of the right upper extremity includes his 
service medical records.  A review of these records reveals 
that on November 23, 1968, while in the Lz Baldy Area in 
Vietnam, the veteran sustained an AK-47 tracer round injury 
to the right upper arm.  He was not evacuated from the field 
for over 30 hours due to difficulties related to combat.  
Initial debridement occurred on November 24, 1968, and 
delayed primary closure of the wound was performed December 
3, 1968.  The wound had no nerve or vascular involvement, and 
there was no fracture.  However, the veteran had



difficulty with abduction.  Because of difficulty in range of 
motion, he was air evacuated to the United States for 
prolonged convalescent care in December 1968.  A narrative 
hospital summary dated in February 1969 reflects that, 
following frequent dressing changes and debridement of 
necrotic materials, the wound began to heal somewhat, and 
homografts were performed which produced good healing.  The 
wound was treated with penicillin.  After healing occurred, 
the veteran still reported pain on motion of the right 
shoulder.  X-rays were negative for joint or bone pathology 
but showed a defect in the subcutaneous soft tissue along the 
lateral aspect of the humerus.

A clinical cover sheet dated in February 1969 reflects that 
the veteran received a gunshot wound to the right upper arm, 
with no nerve or artery involvement, treated and cured.  
Wound infection was noted as treated and cured.

At the time of a service separation examination in January 
1970, the veteran was found to have a scar of the right 
shoulder area, with decreased range of motion noted due to 
gunshot wound.  In a follow up surgical consultation report 
dated later in January 1970, the findings include no 
limitation of motion, wound healed.  No arterial or neural 
injury was noted.

On initial VA post-service examination in April 1970, the 
veteran reported that his right shoulder tired easily and he 
had trouble lifting anything heavy.  He had no numbness in 
the right hand area.  He was working at a bottling plant.  
Examination revealed normal neck motions and normal finger 
joints.  Circumference of the right upper arm was 27 and the 
right lower arm was 26.5.  Circumference of the left upper 
arm was 26 and the left lower arm was 25.5.  He was right 
handed.  He had a scar that measured 9x2 1/2 cm. in the front 
of the right shoulder.  The scar was slightly adherent and 
slightly tender.  There was mild damage to the anterior 
deltoid muscles.  Range of motion of the right elbow was 
normal.  He had moderate weakness in the grip and no sensory 
changes in the upper extremities.  The clinical impression 
was scar, gunshot wound, right shoulder, and mild damage, 
anterior deltoid, right.  X-rays of the right shoulder showed 
no joint abnormality and unremarkable periarticular soft 
tissues.

In a rating decision dated in May 1970, the RO awarded 
service connection for a gunshot wound of the right shoulder, 
and rated the disability as 20 percent disabling under 
Diagnostic Code 5303.

The veteran sought an increased disability rating in October 
1996.  VA treatment records dated from that time show the 
veteran sought treatment for right shoulder pain.  X-rays 
dated in October 1996 show degenerative joint disease of the 
acromioclavicular (AC) joint.

In April 1997, the veteran underwent a VA examination of his 
shoulder area.  The examiner noted that the bullet actually 
came across the front of the right shoulder and did not enter 
the area other than to gouge out an area.  This was just 
anterior to the lower third of the anterior border of the 
deltoid and just above the level of the muscle mass with the 
elbow flex in forearm supernate.  It measured 5 x 2 cm. and 
was an oval shaped area that was gouged out with apparent 
loss of subcutaneous tissue and the wound had a stellate type 
of appearance probably due to the fact that it had granulated 
in.  By palpation and inspection, the examiner could not see 
a defect within the deltoid muscles or biceps.  The veteran 
had virtually normal range of motion.  There was some 
moderate atrophy of supraspinatus and infraspinatus muscles, 
but no atrophy about the arm muscles per se.  The veteran's 
principle complaint was pain along the superior border of the 
scapula radiating down into the deltoid area, and he was 
quite tender along the borders of the scapula and the 
suprascapular notch.  However, there was normal scapular 
thoracic rhythm and scapulohumeral rhythm.  All reflexes were 
normal and sensation was normal in the right upper limb.

The diagnosis was status following gunshot wound to the right 
shoulder with residual scarring of the skin of the 
subcutaneous tissue.  Good function of the shoulder, with 
myofasciitis of the right parascapular musculature secondary 
to the scarring and gunshot wound.  X-rays showed no change 
in the appearance of the right shoulder since the last x-ray 
in October 1996.  Narrowing of the AC joint space, 
glenohumeral joint within normal limits.




Upon VA examination in April 1998, the veteran reported that 
he had worked for a lamp company for 15 years and that it 
went out of business.  He had no trouble there because he did 
not have to do heavy lifting.  He was currently unemployed.  
He complained of shoulder pain when he worked with it or when 
he was just sitting.  He said that he could still move his 
arm around freely without pain but could not readily work 
with it or use it for anything heavy.  He said that the 
shoulder bothered him if he tried to use it for heavy 
lifting.  The right shoulder had full abduction to 170 
degrees.  On testing of strength of the right upper extremity 
against resistance in various positions, the examiner could 
not identify any weakness.  The upper portion of the right 
biceps was missing to a modest degree.  The muscle did not 
sag, and was not ruptured or transected.  There was 
tenderness about the musculature over the trapezius and 
supraclavicular fossa.  Deep tendon reflexes were hypoactive, 
but symmetrical on both sides.  The examiner stated that he 
did not believe that the veteran would have any reduced range 
of motion when he had aggravation of his shoulder pain.  X-
rays of the right shoulder were interpreted as normal.  The 
assessment was shoulder girdle pain.

Additional VA examination of the veteran's right shoulder was 
conducted in October 2002.  At that time, the veteran 
reported progressive pain and weakness.  He reported that he 
had not worked in two years, and that he had stopped working 
as a painter because of his arm pain.  Physical examination 
revealed a 5cm scar in the upper medial aspect of the arm 
just lateral to the axilla.  The scar was healed and non-
tender.  The veteran could flex and abduct to 170 degrees.  
He had 30 degrees adduction, and 90 degrees of internal and 
external rotation.  He had good grip strength with the right 
and left equal.  There was no muscle atrophy, nor was there 
loss of sensation to pinprick.  X-ray of the humerus was 
unremarkable as to bone and soft tissue.  The impression was 
gunshot wound to the right humerus.  The examiner commented 
that by history the veteran had functional loss due to pain.

The veteran was provided an additional examination for the 
right shoulder in April 2004.  He noted a history of low 
grade pain in the supraclavicular area.  The pain was 
exacerbated if he did heavy work or if he excessively used 
his shoulder.  He took Advil for the pain.  He reported 
occasional tingling to the hand and elbow 



locking with repetitive motion.  This worked its way out.  He 
could feed himself and used no assistive devices.  He drove 
with his left arm instead of his right.  He had limitation of 
motion with repetitive activities, as well as additional 
weakness and occasional catching feeling in the elbow.  The 
examiner summarized that there were no real flare-ups, just a 
steady type of pain.  Physical examination revealed the 
veteran to be quite thin with a rather strong grip and 
resistance to elevation of his arms at the shoulder.  He had 
a 5 x 2cm scar of the extreme medial aspect of the right arm.  
He could flex and abduct the shoulder to 170 degrees, had 90 
degrees of internal/external rotation, and 20 degrees 
adduction.  He had muscle wasting of the shoulder girdles 
bilaterally, and no loss of sensation to pinprick to the 
supraclavicular area of the shoulder, arm, forearm or hands.  
The impression was gunshot wound to the right upper arm, 
healed.

During his July 2005 video hearing, the veteran reported that 
he last worked as a painter in 1989, when he stopped working 
due to the shoulder and his bad back.  He reported that 
simply raising his arm over his head did not bother him, but 
that working with the arm, using any kind of weight, was 
difficult.  When asked by his representative whether his 
condition had worsened since his last examination, the 
veteran responded that there had been no worsening, the 
pressure remained the same.

VA examinations in July 2008 found that the veteran's right 
shoulder and elbow pathology was not related to his gunshot 
wound to his anterior right shoulder.  The examiner stated 
that the veteran's catching in his elbow had no anatomic or 
physiologic connection to the gunshot wound, and his right 
posterior supraclavicular fossa area complaints were 
unrelated to the gunshot wound as well, as there was no 
neurovascular or bony involvement at the time of the injury 
in 1968.  The examiner stated that there was no neurologic 
condition found.  The veteran had complained of intermittent 
tingling in his right trapezius area, but the examination 
showed no motor, sensory, or reflex loss, and no paresthesias 
or dysesthesias.  The examiner stated that the exact muscles 
injured were the proximal biceps and the anterior deltoid 
muscle.  There was no loss of muscle function and the veteran 
had 5/5 strength in the deltoid, biceps, and triceps.  The 
veteran's scar was along the 



anterior right arm and measured 70 by 28 mm.  He complained 
of pain in the indented area of the scar and the indurated 
area was tender.  There was indentation in the scar indicting 
tissue loss and it measured 5 mm deep and was 15 by 20 
millimeters.  There were no ulcerations or breakdown and it 
did not limit the function of the shoulder.  Range of motion 
of the right shoulder was full with 0 to 180 degrees of 
forward flexion and abduction and 0 to 90 degrees of internal 
and external rotation with no pain or crepitus.  Elbow range 
of motion was 0 to 145 degrees with no pain or crepitus.  
There were no additional limitations following repetitive use 
and no affect of incoordination, fatigue, weakness, or lack 
of endurance on his joint function.  

The veteran is currently rated as 20 percent disabled by his 
gunshot wound under Diagnostic Code 5303, for injuries to MG 
III, which includes the deltoid.  The evidence shows that the 
veteran's right biceps was affected as well, which is MG V.    
The claim was filed in October 1996.  The evaluation has been 
in place for at least 20 years, so it is protected from being 
reduced due to the provisions of 38 U.S.C.A. § 110 (West 
2002).  See also 38 C.F.R. § 3.951 (2008).  There were rating 
criteria changes effective in July 1997.  Both the old and 
the new rating criteria will be considered, to the extent 
they differ.  The May 2006 joint motion to vacate and remand 
points out that old 38 C.F.R. § 4.55(a) (1996) differs from 
new 38 C.F.R. § 4.55(e) (2008), and so both will be 
discussed.  The rest of the current version of the relevant 
muscle wound provisions are discussed as no other substantive 
changes appear in the applicable criteria in either version.

Muscle injuries in the same anatomical region, i.e., (1) the 
shoulder girdle and the arm, (2) the forearm and the hand, 
(3) the pelvic girdle and the thigh, (4) the leg and the 
foot, will not be combined, but instead, the disability 
evaluation for the major group will be elevated from moderate 
to moderately severe or from moderately severe to severe 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a) (1996).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve 



paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) 
(2008).  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups for the 
forearm and hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 5319 through 
5323).  38 C.F.R. § 4.55(b) (2008).  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act upon the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2008).

DC 5303 states that MG III includes those muscles responsible 
for elevation and abduction of the arm to the level of the 
shoulder, and act with MG II in forward and backward swinging 
of the arm.  Muscles listed as part of this group include the 
intrinsic muscles of the shoulder girdle, including the 
pectoralis major I (clavicular) and the deltoid.  As the 
evidence indicates that the veteran is right-handed, the 
rating levels for the dominant side are for application.  
Pursuant to this code, a noncompensable rating is warranted 
if impairment of this MG is slight.  A 20 percent rating is 
warranted if impairment of this MG is moderate.  If it is 
moderately severe, a 30 percent rating is warranted.  If it 
is severe, a 40 percent rating is warranted.

DC 5305 states that MG V includes those muscles responsible 
for elbow supination, elbow flexion, and stabilization of the 
shoulder joint.  Muscles listed as part of this group include 
the biceps, brachialis, and brachioradialis.  Pursuant to 
this code, since the veteran is right-hand dominant, a 
noncompensable rating is warranted if impairment of this MG 
is slight.  A 10 percent rating is warranted if impairment of 
this MG is moderate.  If it is moderately severe, a 30 
percent rating is warranted.  If it is severe, a 40 percent 
rating is warranted.




The criteria for the evaluation of residuals of healed 
gunshot wounds involving MGs are set forth in 38 C.F.R. § 
4.56.  The criteria consist of the type of injury, the 
history and complaint, and the objective findings.  Under 
this code: (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the MG involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important MG's.  There are 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the MG's involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to MG's in the track of the missile.  
The following, if present, are also signs of severe muscle 
damage: (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesions of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of MGs not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

As noted above, muscle injuries in the same anatomical 
region, i.e., the shoulder girdle and the arm, will not be 
combined, but instead, the disability evaluation for the 
major group will be elevated from moderate to moderately 
severe or from moderately severe to severe according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1996).  Following a review 
of the record, the Board finds the preponderance of the 
evidence indicates that the "aggregate" impairment of 
function of the right upper extremity does not equate to more 
than a "moderate" disability.  See 38 C.F.R. § 4.55(a) 
(1996).  The original wound was not a deep penetrating wound 
but instead did not enter the area other than to gouge out a 
portion of it.  While there was an infection, there was brief 
treatment and return to duty after convalescence to regain 
range of motion.  Currently, there is no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  The scar is small, 
and there is only a 5 mm depression.  The examiner in 1998 
indicated that as for the biceps, only the upper portion of 
the biceps was affected, and that it was only affected 
modestly.  The examiner in 1997 indicated that there was no 
defect of muscle.  There is no loss of muscle substance, and 
there is no loss of power or lowered threshold of fatigue.  
The veteran has complained of several of the cardinal signs 
and symptoms of muscle disability, including weakness and 
fatigue-pain.  Nonetheless, examinations in 1997, 2002, 2003, 
2004, and 2008 have revealed essentially full range of motion 
with good strength and abduction of the shoulder and elbow.  
In 2008, the examiner reported no loss of muscle function and 
5/5 strength in the right deltoid, biceps, and triceps.  
Accordingly, entitlement to a rating in excess of 20 percent 
is not warranted.

For compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2008).  
Here, the veteran has been assigned a 20 percent rating under 
DC 5303 for impairment of the deltoid.  For the reasons set 
forth above, the Board finds that impairment of the biceps is 
no more than slight, warranting a 0 percent, or 
noncompensable rating, under DC 5305.  The veteran did not 
suffer a through-and-through or deep penetrating wound of the 
biceps.  In April 1997, by palpation and inspection, the 
examiner could not see a defect within the biceps and there 
was no atrophy about the arm muscles.  The veteran had good 
function of the shoulder.  Upon VA examination in April 1998, 
on testing of strength of the right upper extremity against 
resistance in various positions, the examiner could not 
identify any weakness.  The upper portion of the right biceps 
was missing to only a modest degree, and the muscle did not 
sag and was not ruptured or transected.  In October 2002, the 
veteran had good grip strength and there was no muscle 
atrophy.  In April 2004, he had a rather strong grip and 
resistance to elevation of his arms at the shoulder.  And 
most recently in July 2008, the veteran had no loss of muscle 
function and 5/5 strength in the biceps.  Therefore, as the 
veteran does not have more than one compensable muscle group 
injury, the evaluation for the most severely injured muscle 
group (MG 5303) will not be increased to the next higher 
level.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other applicable codes.  
In light of the veteran's complaints of limited motion, the 
Board has considered rating the veteran's disability under 
DCs 5200, 5201, and 5202, pursuant to which the severity of 
impairment of the humerus or scapula is evaluated.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2008).  
However, DC 5201 does not assist because the veteran has 
motion well beyond the shoulder level.  The veteran has 
consistently had flexion and abduction to 170 degrees.  DC 
5200 does not apply because the veteran does not have 
ankylosis of the scapulohumeral joint.  And DC 5202 does not 
apply as there is no malunion of the humerus according to X-
rays.  

Elbow codes which rate based on ankylosis or limitation have 
also been considered.  These codes, DCs 5205, 5206, 5207, and 
5208, do not allow for a higher rating as the veteran's elbow 
range of motion has been full, most recently from 0 to 145 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 
5207, 5208 (2008).  Thus, an increased rating is not 
available under these codes.




Consideration of 38 C.F.R. §§ 4.40, 4.45 (2008) does not 
assist under any of the DCs.  See also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 are not applicable to Diagnostic Codes 5303 and 
5305 because these codes do not contemplate limitation of 
motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such weakness, loss of power, fatigue- pain, etc., 
are specifically contemplated by Diagnostic Codes 5303 and 
5305.  See 38 C.F.R. § 4.56(c) (2008).  

Regardless, assuming that 38 C.F.R. §§ 4.40 and 4.45 do 
apply, there has been no functional loss due to pain and 
repetitive use noted in the clinical evidence that has not 
been already considered in the current 20 percent rating.  
The VA examiner in April 1998 specifically stated that he did 
not believe that the veteran would have any reduced range of 
motion when he had aggravation of his shoulder pain.  And in 
July 2008 the examiner stated that range of motion of the 
right shoulder and elbow was accomplished with no pain or 
crepitus and there were no additional limitations following 
repetitive use and no affect of incoordination, fatigue, 
weakness, or lack of endurance on the veteran's joint 
function.  

Also, it does not appear that the veteran's right shoulder 
arthritis is associated with his service-connected injury.  
The examiner in July 2008 indicated that the veteran has no 
shoulder pathology that is relatable to his gunshot wound, 
and the bones were not affected at the time of the original 
injury.  Accordingly, a separate rating for arthritis of the 
right shoulder under DC 5003 is not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  

The representative mentioned in the May 2006 joint motion 
that there were indications that the trapezius from MG I was 
affected in the April 1998 VA examination, and that the 
supraspinatus and infraspinatus from MG IV were affected in 
the April 1997 VA examination.  The gunshot wound does not 
appear to have affected the shoulder girdle, to include the 
scapula, suprascapular notch, trapezius, or supraclavicular 
fossa, and it does not appear to have caused neurological 
impairment.  The Board notes that the veteran had scapular 
and suprascapular notch pain on VA examination in April 1997, 
which was felt to be secondary to his gunshot wound, and that 
he had shoulder girdle pain on VA examination in April 1998, 
affecting the trapezius and supraclavicular fossa.  However, 
it was suspected to be due to cervical degenerative disc 
disease in April 
1998.  Also, on VA examination in April 2004, he had muscle 
wasting of the shoulder girdles bilaterally and the 
impression was that the veteran's right upper arm gunshot 
wound was healed.  On examination in 2008, the veteran had 
5/5 motor strength in his right deltoids and in his right 
biceps and triceps.  The most recent examination in July 2008 
settles matters by indicating that exactly only the proximal 
biceps and anterior deltoid muscles of the right upper 
extremity were affected, meaning that only MG III and V are 
involved, and that the gunshot wound does not limit the 
function of the shoulder and that there are no residuals of 
the right upper extremity gunshot wound except for tenderness 
in the scar.  The argument that there are other muscle groups 
and neurological impairment involved fails. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an increased rating for residuals of a gunshot wound of 
the right shoulder, MG III and V.  On close review of the 
entire record the Board found no distinct period during which 
the criteria for the next higher rating were met.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

However, considering a separate rating for the scar under DCs 
7800-7805, the Board notes that a veteran can receive 
separate disability ratings unless the condition constitutes 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The July 2008 VA examination shows that the scar is 
painful.  Accordingly, a separate 10 percent rating is 
warranted under DC 7804 (1996) (2008).  The scar does not 
exceed an area of 12 square inches; accordingly, a rating in 
excess of 10 percent is not warranted.  See 38 C.F.R. 
§ 4.118, DC 7801 (2008).




The rating schedule represent as far as is practicable, the 
average impairment of earning capacity. Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided. 38 
C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Peake.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case, the veteran's symptoms are contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

An increased rating for residuals of a gunshot wound of the 
right shoulder, MG III and V, currently evaluated as 20 
percent disabling, is denied.

Entitlement to a separate 10 percent rating, and not higher, 
is granted for a scar of the right shoulder, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


